                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:19CR3140

      vs.
                                                           ORDER
TRACY A. VERMELINE, JAVIER D.
IBARRA-GARCIA,   and  MICHAEL
DAVID CASTORENA,

                  Defendants.


      Defendant Vermeline has moved to continue the pretrial motion deadline,
(Filing No. 26), because Defendant needs additional time to investigate the facts
before deciding if pretrial motions should be filed. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant Vermeline’s motion to continue, (Filing No. 26), is
            granted.

      2)    As to all defendants, pretrial motions and briefs shall be filed on or
            before February 28, 2020.

      3)    As to all defendants, trial of this case is set to commence before
            the Honorable John M. Gerrard, Chief United States District Judge,
            in Courtroom 1, United States Courthouse, Lincoln, Nebraska, at
            9:00 a.m. on April 6, 2020, or as soon thereafter as the case may
            be called, for a duration of four (4) trial days. Jury selection will be
            held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to all defendants, the additional time arising as a result
            of the granting of the motion, the time between January 30, 2020
     today’s date and February 28, 2020, shall be deemed excludable
     time in any computation of time under the requirements of the
     Speedy Trial Act, because although counsel have been duly diligent,
     additional time is needed to adequately prepare this case for trial
     and failing to grant additional time might result in a miscarriage of
     justice. 18 U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to timely
     object to this order as provided under this court’s local rules will be
     deemed a waiver of any right to later claim the time should not have
     been excluded under the Speedy Trial Act.

February 3, 2020.


                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge
